DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 12/2/2020.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20190183493) hereinafter (Shelton) in view of Collings et al. (US 20150060516) hereinafter (Collings).
With regard to claim 1, Shelton discloses a surgical instrument, (100) comprising: a handheld device (101) comprising an inner housing (10c) and a power source (152-156) to a first drive assembly (21a-21b) comprising a first operating mode, wherein the power source and first drive assembly (21a-21b) are dispositioned within the inner housing (10c); an adapter assembly (200) comprising an outer housing (14a-14b) defines an internal cavity, wherein the outer housing is configured to encase the handheld device (101), and a drive interface assembly (20) comprising an internal interface and an external interface (as seen in fig. 6), wherein the internal interface is configured to mechanically couple to the first drive assembly (21a-21b) of the handheld device (101); and an interchangeable end effector (600 fig.10) comprising a second drive assembly (214), wherein the second drive assembly comprises a second operating mode that is different than the first operating mode of the first drive assembly (21a-21b), and wherein the second drive assembly  (214) is configured to mechanically couple to the external interface of the drive interface (as seen in fig.5); wherein the internal interface of the drive interface assembly (20) is configured to transfer a motion generated by the first drive assembly (21a-21b) to the external interface (as seen in fig.5) of the drive interface assembly, and wherein the external interface of the drive interface assembly is configured to transfer a motion of the inner interface of the drive interface assembly to the second drive assembly (as seen in fig.5) of the interchangeable end effector (600) except for wherein the outer housing further comprises: an energy management system configured to manage energy dissipated by the handheld device. 
Collings teaches energy management (Housing 202 may include heat dissipating features in the form of slits, apertures or the like formed therein, or in the form of heat sinks par 0051) for dissipating heat from the housing.
 In view of Collings teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton with energy management (heat sink) in order to dissipate heat from the housing and reduce burn-out of the working internal parts.
 With regard to claim 13,  Shelton discloses an adapter assembly (200) configured to, at least partially, encase a handheld device (101) of a surgical instrument (100) configured for use with a plurality of interchangeable end effectors (600 as one of other effectors), wherein the handheld device (101) comprises a power source (152-156) and a drive assembly (21a-21b), the adapter assembly comprising: an outer housing (14a-14b) comprising an internal cavity (10c) configured to encase the handheld device (101); a drive interface assembly (210 fig.5) comprising an internal interface (as seen in fig.5) configured to mechanically engage the drive assembly (20 fig.5) of the handheld device, and an external interface configured to mechanically engage a drive assembly of an interchangeable end effector; and except for an energy management system configured to manage energy dissipated by the handheld device when the surgical instrument is in use. 
 Collings teaches energy management (Housing 202 may include heat dissipating features in the form of slits, apertures or the like formed therein, or in the form of heat sinks par 0051) for dissipating heat from the housing.
 In view of Collings teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton with energy management (heat sink) in order to dissipate heat from the housing and reduce burn-out of the working internal parts.
With regard to claim 18, Shelton discloses a surgical instrument (100),    comprising: a handheld device (101) comprising a first drive assembly (21a-21b) and a power source (152-156); an adapter assembly (200) comprising an internal cavity (as seen in fig. 5) configured to accommodate a handheld device (101), wherein the adapter assembly (200) is configured to establish a sterile barrier (60) around the handheld device (101); and except for an energy management system configured to extract energy dissipated by the handheld device from the internal cavity without disrupting the sterile barrier.  
Collings teaches energy management (Housing 202 may include heat dissipating features in the form of slits, apertures or the like formed therein, or in the form of heat sinks par 0051) for dissipating heat from the housing. 
In view of Collings teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton with energy management (heat sink) in order to dissipate heat from the housing and reduce burn-out of the working internal parts.
With regard to claim 19, modified Shelton discloses a surgical instrument (100), further comprising: a plurality of interchangeable end effectors (par 0048), wherein a first interchangeable end effector of the plurality of interchangeable end effectors deemed to comprise a first drive interface configured for a first operating mode, and wherein a second interchangeable end effector of the plurality of interchangeable end effectors comprises a second drive interface (as known in the art) configured for a second operating mode, wherein the first operating mode is different than the second operating mode; (par 0048) and a drive interface assembly comprising an internal interface configured to engage the first drive assembly and an external interface configured to engage the first drive interface and the second drive interface (as seen in fig. 5).  

Allowable Subject Matter
5.	Claims 2-12, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731    
                                                                                                                                                                                                    3/16/2022